Title: From Mercy Otis Warren to Abigail Smith Adams, 24 April 1813
From: Warren, Mercy Otis
To: Adams, Abigail Smith



My dear Madam,
Plymouth April 24th 1813

The inclosed was written with design to forward by your Son, who I then presumed would have returned to Quincy the last Saturday the 17th—Judge Adams call’d on me the day he came to Plymouth & delivered your agreeable favor—I have not seen him since—I did not know he was going to Barnstable—is he there still—or has he return’d by the route of N. Bedford or Bridgwater?—Surely, he would not have return’d through Plymouth without calling on the ancient friend of his parents.—If he has he must doubtless have some good apology to make—if he is reprehensible no one can execute that business better than his mother.—But I am ever glad we are not obliged to any private hand to aid our epistolary intercourse—we have a mail which comes forward three times a week, of course. I may expect soon to hear from you with the usual pleasure which ever accompanies your letter,—when directed to
Mercy Warren